ACTION of ejectment, commenced in 1848, for real estate in Allen county.
The suit is brought by the lessee of a mortgagee ngainst the mortgagor for posession of the mortgaged premises.
The mortgage is dated in August, 1843, and contains no agreement that the mortgagee should have possession.
Plea, not guilty. Cause submitted to the Court. Judgment for the defendant.
*494The only question is, whether the statute of 1843 on the subject, applies to this case. That question has already been decided in the affirmative. Doe e. d. Morgan v. Woodward, at this term (1).
The judgment is affirmed with costs.

 See ante, p. 446.